UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 24, 2013 MYLAN INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania 1-9114 25-1211621 (State or Other Jurisdiction of Incorporation) (Commission FileNumber) (I.R.S. Employer Identification No.) 1500 Corporate Drive, Canonsburg, PA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (724) 514-1800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) £ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The 2013 Annual Meeting of Shareholders of Mylan Inc. (the “Company”) was held on May 24, 2013 to (i) elect thirteen members of the Board of Directors for one year terms; (ii) ratify the appointment of Deloitte & Touche LLP as its independent registered public accounting firm; (iii) approve, on an advisory basis, the compensation of the Named Executive Officers of the Company, as disclosed in the Proxy Statement; and (iv) consider a shareholder proposal requesting the adoption of a mandatory policy requiring that the Chairman of the Board of Directors be an independent Director. As of March 22, 2013, the record date for the Annual Meeting, there were 382,710,089 shares of common stock outstanding and entitled to vote. At the Annual Meeting, approximately 303,517,781 shares of common stock were represented in person or by proxy, constituting a quorum. The certified results of the matters voted on at the Annual Meeting are set forth below. Proposal No. 1 – Elect the following thirteen directors, each for a term of one year: For Against Abstain Broker Non-Votes Heather Bresch Wendy Cameron Robert J. Cindrich Robert J. Coury Neil Dimick, C.P.A. Melina Higgins Douglas J. Leech, C.P.A. Rajiv Malik Joseph C. Maroon, M.D. Mark W. Parrish Rodney L. Piatt, C.P.A. C.B. Todd Randall L. (Pete) Vanderveen, Ph.D., R.Ph., C.P.A Proposal No. 2 – Ratify the selection of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2013: For Against Abstain Broker Non-Votes Proposal No. 3 – Approve, on an advisory basis, the compensation of the Named Executive Officers of the Company, as disclosed in the Proxy Statement: For Against Abstain Broker Non-Votes Proposal No. 4 – Consider a shareholder proposal requesting the adoption of a mandatory policy requiring that the Chairman of the Board of Directors be an independent Director: For Against Abstain Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MYLAN INC. Date: May 24, 2013 By: /s/ John D. Sheehan John D. Sheehan Executive Vice President and Chief Financial Officer
